      Case 5:21-cv-00262-MTT-CHW Document 7 Filed 08/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

PERRY B. CAVANAH, et al.,                        *

                    Plaintiffs,                  *
v.                                                   Case No. 5:21-cv-000262-MTT-CHW
                                                 *
SHERIFF RICHARD CHATMAN,
et al.,                                          *

                  Defendants.                    *
___________________________________

                                     JUDGMENT

      Pursuant to this Court’s Order dated August 23, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 23rd day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Vanessa Siaca, Deputy Clerk
